                 Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 1 of 18 Page ID #:19
Elecironically fIlED by Superior Court of California, County of Los Angeles on                     R. Carter. Executive Officer/ClerV of Court, by C. Monroe.Deputy Clerk
                                                                                                                                                                   SUM-100
                                                    SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                                (CITACION JUDICIAL)
           NOTICE TO DEFENDANT:
           (AVISO AL DEMANDADO):
            Spoiify USA. Inc.; The Exccuscarch Group. LLC; Courtney Holt; and DOES I
            through lO. Inclusive. Defendants.


           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO EL DEMANDANTE):
            Matthew Elias


             NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
             below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
             served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
             Online Self-Help Center {www.couninfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
             the court clerk for a fee waiver form, If you do not file your response on time, you may lose the case by default, and your wages, money, and property
             may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
             referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
             these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
             {www.coininfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
             costs on any settlement or arbitration award of $10,000 or more in a civil case. The court’s lien must be paid before the court will dismiss the case.
             IA VfSOI Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
             continuacidn.
                Tiuno 30 DIaS DIE CALCNDARIO daspuds de qua la entreguen esta citacidn y papeles legales para presenter una rcspueslo por esento en esta
             cone y hacer qua se entregue una cop/a al demandantc. Uno cono o una llamado tcicfdnica no lo protegon. Su rospuosta por oscrilo tiono quo cator
             en formato legal correcto si desea que procesen su caso en la code. £s posible que haya un formulario que usted pueda user para su respuesta.
             Puedo encontrar estos formularios de la code y mis informacidn en el Centro de Ayuda de las Codes de California fwww.sucorte.ca.gov^, en la
             bibliotcco dc icyes do su condodo o en lo codo quo lo quodo mds corco. Si no puodo pogor la cuota do presenlacidn. pida al secretario de la codo
             que le de un formulano de exencidn de pogo do cuoloa. Si no prescnla su respuesta a tiompo, puedo perdor cl caso por incumplimionto y la code Ic
             podri quitar su sueldo, dinero y bienes sin mis advedencia.
               Hay otros raquisitos legales. ds recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado. puede Hamer a un sen/tcio de
             remisidn a abogados. Si no puede pagar a un abogado. os posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
             programa de servicios legales sin fines de lucre. Puede encontrar esfos grupos sin fines de lucro en el sitio web do California Legal Services.
             ^www.lawhelpcalifornia.org;, on cl Centro dc Ayuda dc los Codes do Californio, ('wwrw.sucorto.co.gov; o ponidndoso on conlacto con la codo o ol
             colcgio do abogados localos. AVISO: Por ley. la codo tiono dorocho a roclamar los cuolas y los costos oxonlos por imponor un gravomon sobro
             cualquier recuperacidn de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
             pagar el gravamen de la code antes de que la codo pueda desechar el caso.
                                                                                                                       CASE NUMBER:
           The name and address of the court is:                                                                       (Numero dot Coso):
           (E/ nombre y direccidn de la corte es):
           Stanley Mosk Courthouse, Central District                                                                     2 0STOV24671
            111 North Hill Street
           Los Angeles, CA 90012
           The name address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
                                                                      cyeMemanda.te, o                         ,ue no Hone abogado. ea):

            javanmardi Law, PC | Hoimquist Law, PC                                                 Shem R. Carter Executlve Officer / Clerk of Court
            1875 Century Park East, Suite 1770, Los Angeles, CA 90067
                                                                                Clerk, by                                                                            . Deputy
           DATE:
           (Fecha) June 30, 2020                                                (Secretario)               C. Monroe                                                  (Adjunto)
           (For proof, of service of this summons, use Proof of Service of Summons (form POS-010).)
           (Para prveba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                              NOTICE TO THE PERSON SERVED: You are served
            [SEAL]
                                              1. I  I as an individual defendant.
                                              2 [   I as the person sued under the fictitious name of (specify):


                                                     3 I X I on behalf of fspec/6'^' Spotify USA, Inc.
                                                          under: I         CCP 416.10 (corporation)                I----1 CCP 416.60 (minor)
                                                                 I      I CCP 416.20 (defunct corporation)         I i CCP 416.70 (conservatee)
                                                                 {       I CCP 416.40 (association or partnership) [ ] CCP 416.90 (authorized person)
                                                               I    I other (specify):
                                                     4. I X I by personal delivery on (c/afe;: 08/18/2020
                                                                                                                                                                        Pogo 1 of 1

             Form Adopted for Mandatory Use                                         SUMMONS                                                   Code of Civil Procedure §§ 412.20,465
               Judicial Counol of California                                                                                                                    www.eoufiinto.c3.gov
              SUM-100 pev. July 1. 2009]                                                                                                                  American LegalNel, Inc.
                                                                                                                                                          wwAw.FormsWorkf7ow.com
                Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 2 of 18 Page ID #:20
Electronically (?ILED byrS perior Court of California. County of Los Angeles on 06/30/2020 05:50 PM Sherri R. Carter. Executive Officer/Clerit of Court, by C. Monroe.Deputy Clerk
                                                                                        20STCV24671

                                         Assigned for all purposes to: Stanley Mosk Courthouse. Judicial Officer; Maureen Duffy-Lewis




                      <
                     !•      Peter A. Javanmardi, Esq., State Bar No. 258449
                             3eter@iayanrnardilaw.com
                     2       Vlarc A. Holmquist, Esq., State Bar No. 258406
                             marc@holmquistlaw.com
                     3       JAVANMA^I LAW, PC I HOLMQUIST LAW, PC
                             1875 Century Park East, Suite 1770
                    4        Los Angeles, CA 90067
                             Telephone Number: (424) 286-4240
                     5       Facsimile Number; (310) 564-0347
                     6       Attorneys for Plaintiff MATTHEW ELIAS
                     7                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         :
                     8                                            FOR THE COUNTY OF LOS ANGELES
                     9       MATTHEW ELIAS,                                                                Case Number: 2 OST CV 2 4 6^71
                   lO                              Plaintiff,                                               [Unlimited Jurisdiction]
                   Ih                   V.                                                                 COMPLAINT FOR DAMAGES:
                   12        SPOTIFY        USA,      INC.;   THE 1. Retaliation in Violation of Labor Code
                             EXECUSEARCH            GROUP,   LLC; 2. Ifongllil Discharge
                   13        COURTNEY HOLT;            and DOES 1                           in Violation of
                             through 10, Inclusive,                  Public Policy;
                   14'                                            3. Defamation;
                                            Defendants.           4. Intentional Infliction of Emotional
                   15                                                Distress;
                                                                  5. Breach of Employment Contract;
                   16                                             6. Breach of Covenant of Good Faith and
                                                                     Fair Dealing and
                   17                                             7. Promissory bstoppel.
                   18,                                                                                      [JURY TRIAL DEMANDED]
                   19

                   20                   Plaintiff MATTHEW ELIAS, demanding a jury trial, brings this action against
                   21        Defendants              SPOTIFY USA, INC.,; THE EXECUSEARCH GROUP, LLC;
                   22        COURTNEY HOLT; and DOES 1 through 10, for general, compensatory, and punitive
                   23        damages, penalties, costs and attorneys’ fees resulting from Defendants’ unlawful
                   24        conduct, and as grounds therefore alleges as follows:
                   25                                                          GENERAL ALLEGATIONS
                   26                    1.         Plaintiff MATTHEW ELIAS (hereafter “Plaintiff’) was at all relevant
                   27        times in this matter an adult male residing and working for Defendants in Los Angeles
                   28        County, California.

                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 3 of 18 Page ID #:21




            2.     Plaintiff is informed and believes, and based thereon alleges, that at all
  2   times relevant in this Complaint, Defendant SPOTIFY USA, INC. (hereafter
  3   “SPOTIFY”) is and was a corporation authorized to operate in the State of California
  4   with its headquarters and principal place of business at 4 World Trade Center, 150
  5   Greenwich Street, New York City, New York,            SPOTIFY was one of Plaintiffs
  6   employers during the relevant time period described herein.
  7         3.     Plaintiff is informed and believes, and based thereon alleges, that at all
  8   times relevant in this Complaint, Defendant THE EXECUSEARCH GROUP, LLC
  9   (hereafter “EXECUSEARCH”) is and was a corporation operating in the State of
 10   California with its headquarters and principal place of business at 675 Third Avenue,
 11   5th Floor, New York City, New York,             EXECUSEARCH was one of Plaintiffs
 12   employers during the relevant time period described herein.
 13         4.     Plaintiff is informed and believes, and based thereon alleges, that at all
 14   times mentioned in this Complaint Defendant COURTNEY HOLT (“HOLT”) is and
 15   was an adult male working and residing in Los Angeles County in the State of
 16   California. HOLT was at all relevant times an owner, director, officer, or managing
 17   agent of SPOTIFY.
 18         5.     Plaintiff is ignorant of the true names and capacities of Defendants sued as
 19   DOES 1 through 10, inclusive, and therefore sues these Defendants by such fictitious
 20   names. Plaintiff will amend this Complaint to allege their true names and capacities
 21   when ascertained. Plaintiff is informed and believes and thereon alleges that each of
 22   these fictitiously named Defendants is responsible in some manner for the occurrences
 23   herein alleged, and that Plaintiffs injuries as herein alleged were proximately caused
 24   by these Defendants.
 25         6.     Plaintiff is informed and believes and based thereon alleges that at all
 26   times, each Defendant, whether named or fictitious, was acting as an agent, employee,
 27   alter ego, joint venturer, joint employer, and/or integrated enterprise for or with each of
 28   the other Defendants and each were co-conspirators with respect to the acts and the
                                                  2
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 4 of 18 Page ID #:22




  1   wrongful conduct alleged herein, and/or acted within the scope of their authority and/or
  2   ratified such conduct of the other(s), so that each is responsible for the acts of the other
  3   in connection with the wrongful acts of such other Defendants.
  4         7.     Plaintiff is informed and believes and based thereon alleges that each
  5   Defendant is so interrelated with each other Defendant that they amount to one «entity
  6   for purposes of establishing liability. Plaintiff is informed and believes and based
  7   thereon alleges that each Defendant exercises such control over the other Defendant(s),
  8   including as to corporate decision-making, that they amount to and should be treated as
  9   one entity for purposes of establishing liability, including as to Plaintiff and the claims
 10   asserted herein.
 11         8.     Plaintiff is informed and believes and based thereon alleges that each
 12   Defendant has assumed the liability of each other Defendant, including as to Plaintiff,
 13   and/or is a successor of each other Defendant such that the successor has assumed
 14   liability of the other Defendant(s), and/or that as a result of the merger between one or
 15   more Defendants the other(s) have assumed liability of each other Defendant, including
 16   as to Plaintiff and the claims asserted herein.
 17         9.     Whenever and wherever reference is made in this Complaint to any act or
 18   failure to act by a defendant or co-defendant, such allegations and references shall also
 19   be deemed to mean the acts and/or failures to act by each defendant acting individually.
 20   jointly and severally.
 21          10.   Plaintiff is informed and believes and based thereon alleges that, at all
 22   times material herein, each Defendant and/or its respective agents, employees or
 23   supervisors, authorized, condoned and/or ratified the unlawful conduct of each other.
 24          11.   Plaintiff is informed and believes and based thereon alleges that, at all
 25   times material herein, Defendants and/or their respective agents, employees, or
 26   supervisors knew or reasonably should have known that unless they intervened to
 27   protect Plaintiff, and to adequately supervise, prohibit, control, regulate, discipline,
 28   and/or otherwise penalize the conduct of the employees of Defendants set forth above.
                                                   3
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 5 of 18 Page ID #:23




      the remaining defendants and employees perceived the conduct and omissions as being
  2   ratified and condoned.
  3     FACTUAL ALLEGATIONS RELEVANT TO ALL CAUSES OF ACTION
  4         12.    Plaintiff was jointly employed by SPOTIFY and EXECUSEARCH (the
  5   “DEFENDANT EMPLOYERS”) as a Senior Producer for Spotify Studios in Los
  6   Angeles from about July 2016 through his wrongful termination in June 2018. His job
  7   included oversight of the DEFENDANT EMPLOYERS’ shows being produced by third
  8   party production companies. His work included working on about five to six shows at
  9   a time; launching longform series (8-12 episodes, premium digital content); overseeing
 10   shows being made by third party production companies; overseeing those shows
      through any phase of production from pitch, development, attending shoots on set,
 12   making sure the show being produced aligned with the show purchased, editing back-
 13   and-furlli with the production company and sending edits/notes back to the production
 14   company; preparing series for launch; coordinating internally with Spotify’s marketing
 15   team and social team; assessing analytics tracking rating to evaluate viewership;
 16   traveling to attend ont-of-state meetings; attending mandatory internal meetings; among
 17   other duties Defendants assigned to him at Defendants’ locations in California.
 18         13.    DEFENDANT EMPLOYERS induced Plaintiff to leave his prior
 19   employment based upon representations regarding the position and the advantageous
 20   economic prospects of long-term employment with DEFENDANT EMPLOYERS. He
 21   was asked to “join the team” with DEFENDANT EMPLOYERS. Plaintiff was brought
 22   on the “team” and despite his clear status as an employee, early in his tenure he was
 23   misclassified as a “contractor.” DEFENDANT EMPLOYERS continually promised
 24   Plaintiff that he would be moved into a permanent staff position thereafter but never did
 25   so. Plaintiffs proper classification was employee throughout his tenure with
 26   DEFENDANT EMPLOYERS.
 27          14.   Plaintiff and many other employees were misclassified as independent
 28   contractors for extended periods of time. They were actually at all times employees.
                                                  4
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 6 of 18 Page ID #:24




  1   Indeed, throughout Plaintiff’s tenure, he observed the DEFENDANT EMPLOYERS’
  2   regular practice of treating new staff as “contractors,” and later converting them to
  3   regular employees. But while the DEFENDANT EMPLOYERS sometimes eventually
  4   classified others as employees after some period of time, they did not reclassify Plaintiff
  5   as an employee but rather continued to classify him as a contractor. In fact, early in
                                                                                          I


  6   Plaintiffs employment, DEFENDANT EMPLOYERS actually switched Plaintiff/rom
  7   being paid on a W-2 basis to being paid as a 1099 contractor, and never switched him
  8   back despite his many pleas that they do so.
  9          15.   While the DEFENDANT EMPLOYERS regularly promised to “convert”
 10   Plaintiff to a regular employee (i.e., to start properly classifying him), they never did
 11   so. Throughout Plaintiffs employment, he believed based on these representations that
 12   this “conversion” would be imminent. Further, just prior to his wrongful termination,
 13   Plaintiff saw his name on an organizational chart indicating his future role with the
 14   company. In reliance on these promises from DEFENDANT EMPLOYERS, Plaintiff
 15   did not pursue other employment opportunities.
 16          16.   DEFENDANT EMPLOYERS continued misclassifying Plaintiff Among
 17   other detriments caused by the misclassification, Plaintiff was forced to pay out of
 18   pocket for health insurance and dental insurance, did not receive 401k benefits, nor
 19   other employer-provided benefits. Moreover, SPOTIFY’s initial public offering
 20   occurred during Plaintiffs employment, and would have been lucrative for Plaintiff had
 21   he been treated as staff and provided with stock options as his colleagues were. Plaintiff
 22   is informed and believes that all SPOTIFY employees who were properly classified as
 23   employees received stocks or stock options as part of their compensation package.
 24          17.   Plaintiff complained about his misclassification to the DEFENDANT
 25   EMPLOYERS many times, and many times asked for them to start properly classifying
 26   him. For example, while attending a mandatory team offsite meeting in Los Angeles,
 27   Plaintiff discussed with a Human Resources employee from New York that he had been
 28   misclassified as a contractor for nearly two years. She looked shocked, said “That’s not
                                               5
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 7 of 18 Page ID #:25




  1   right,” and told him she would follow up. Plaintiff did follow up with multiple people,
 2    but in lieu of DEFENDANT EMPLOYERS starting to properly classify him as an
 3    employee, Plaintiff was wrongfully terminated.
 4          18.    In early Spring 2017, Jim Fraenkel was promoted from his position as
  5   Executive Producer. Rather than fill his vacated position with Plaintiff, Mr. Fraenkel
  6   hired someone else and continued to misclassify Plaintiff as a contractor.
  7         19.    In the Fall of 2017, Plaintiff is again promised that the “conversion” to
  8   employee status is imminent. However, the head of the department at the time, Tom
  9   Calderon, was soon after replaced by defendant HOLT. Plaintiff is informed and
 10   believes that HOLT blocked the staff conversion.
 11         20.    On or about June 30, 2018, Plaintiff was wrongfully terminated based on
 12   his protected complaints. DEFENDANT EMPLOYERS had no lawful basis to
 13   terminate his employment.
 14         21.    While acting in the course and scope of their employment with
 15   DEFENDANT EMPLOYERS, and/or on their behalf and in the furtherance of their
 16   business interests and with their prior knowledge, authority, consent, direction and/or
 17   ratification, DEFENDANT EMPLOYERS’ owners, managers, agents, representatives,
 18   and/or employees, including Defendant HOLT, and others involved in the termination
 19   process, intentionally, willfully, purposely and maliciously published and on
 20   information and belief continue to republish certain untrue, slanderous and defamatory
 21   statements and insinuations of fact about Plaintiff.
 22         22.    Plaintiff is informed and believes that defendant HOLT and Mr. Fraenkel,
 23   and likely other senior employees at DEFENDANT EMPLOYERS, attempted to justify
 24   their mistreatment of Plaintiff by falsely publishing to other employees words to the
 25   effect that Plaintiff was bad at his Job, not able to satisfactorily perform his duties, had
 26   bad “instincts” for the Job, had bad work ethic, and that he was not “converted” to
 27   employee status and/or was terminated for those false reasons, as well as other similar
 28   negative and defamatory statements. Of course, all of these statements were false, as
                                               6
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 8 of 18 Page ID #:26




  I   evidenced by Plaintiffs long and successful employment tenure. DEFENDANT
  2   EMPLOYERS only began to view Plaintiff in a negative light when he became more
  3   and more vocal about the legal violations to which DEFENDANT EMPLOYERS had
  4   subjected him.
  5         23.    Such communication to third parties (i.e., parties who are not Plaintiff)
  6   constitutes publication. {Kelly v. General Telephone Co. (1982) 136 Cal.App.3d 278,
  7   284.) Defendants did so maliciously, with no reasonable belief that the statements were
  8   true, with reasons to doubt the veracity of the statements, or knowing they were false.
  9   These flagrant, false, and defamatory statements were made with malice in order to
 10   support the wrongful conduct towards Plaintiff including his ongoing misclassification
 11   and his eventual wrongful termination, which were actually motivated by his protected
 12   complaints. The publication of all such statements with malice destroys any privilege
 13   that may otherwise attach to such publication. On information and belief, all of the
 14   foregoing defamatory statements were published excessively; i.e., to more third parties
 15   than needed to know, which further evidences malice. {Rancho La Costa, Inc. v. Sup.
 16   Ct. (1980) 106 Cal.App.3d 646, 665-6.)
 17         24.    Plaintiff is informed and believes and based thereon alleges that
 18   DEFENDANT EMPLOYERS or their owners, managers, agents, representatives,
 19   and/or employees have continued to make such false and defamatory statements since
 20   Plaintiffs termination. Said statements are also believed to be contained within
 21   Plaintiffs personnel file.
 22         25.    Since the termination. Plaintiff has been and is under a strong compulsion
 23   to repeat (i.e., to “self-publish”) the untrue defamatory statements that Defendants made
 24   about him, including during his Job search to explain his job loss from DEFENDANT
 25   EMPLOYERS. Plaintiffs compulsion to accurately publish the stated reasons
 26   (although untrue) for Defendants’ mistreatment of him was a natural and probable
 27   consequence of Defendants’ defamatory statements. {McKinney v. County of Santa
 28   C/ara (1980) 110 Cal.App.3d 787, 796.) This was reasonably foreseeable to Defendants
                                               7
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 9 of 18 Page ID #:27




  I   when they, or when those acting on their behalf and/or'with their prior knowledge,
  2   authority, consent, direction and/or ratification, first published those statements
  3   including to justify his termination. Such self-publications have occurred within the
  4   relevant statutory time period. Plaintiff is also informed and believes that other
  5   publications by Defendants have also been made during the relevant statutory time
  6   period.
  7                               FIRST CAUSE OF ACTION
  8                        (Retaliation in Violation of the Labor Code
  9               Against DEFENDANT EMPLOYERS and Does 1 through 10)
 10         26.    Plaintiff re-alleges and incorporates all previous and subsequent
 II   paragraphs of this Complaint, as though fully set forth herein.
 12         27.     Under California Labor Code section 1102.5(b) it is unlawful for an
 13   employer to retaliate against an employee for disclosing information to a person with
 14   authority over the employee if the employee has reasonable cause to believe that the
 15   information discloses a violation of state or federal statute, or a violation of or
 16   noncompliance with a local, state, or federal rule or regulation, regardless of whether
 17   disclosing the information is part of the employee’s job duties.
 18         28.     Under California Labor Code section 98.6 it is unlawful for an employer
                                                                                       <
 19   discriminate, retaliate, or take any adverse action against any employee because the
 20   employee or applicant engaged in any conduct delineated in this Chapter 5 of the
 21   California Labor Code, including section 1102.5. Other Labor Code sections provide
 22   similar protections against retaliation in the workplace.
 23         29.     For many months. Plaintiff complained to DEFENDANT EMPLOYERS
 24   that they had violated California law with respect to the terms and conditions of his
 25   employment, including their failures to properly classify him as an employee and the
 26   other Labor Code violations that resulted. DEFENDANT EMPLOYERS retaliated
 27   against him as a direct consequence of such complaints and protests. The retaliation
 28
                                                  8
                    PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 10 of 18 Page ID #:28




  I   took the form of ongoing failures to comply with legal obligations with respect to
  2   Plaintiff, and ultimately Plaintiffs wrongful retaliatory termination.
  3          30.    By retaliating against Plaintiff for his protected activity, DEFENDANT
  4   EMPLOYERS have caused Plaintiff damages, including, but not limited to, substantial
  5   losses in earnings and job benefits, grief, shame, humiliation, embarrassment, anger,
  6   chagrin, disappointment, worry, and severe emotional distress and mental anguish, all
  7   to Plaintiffs damage in an amount over this Court’s jurisdictional minimum, to be
  8   proven at trial.
  9          31.    In doing the acts herein alleged, DEFENDANT EMPLOYERS, through
 10   their officers, directors, and/or managing agents, acted with oppression, fraud, malice,
 11   and in the conscious disregard of the rights of Plaintiff; therefore, Plaintiff is also
 12   entitled to punitive damages in an amount according to proof at the time of trial.
 13          32.    As a further result of the wrongful conduct of DEFENDANT
 14   EMPLOYERS, Plaintiff is also entitled to attorneys’ fees and costs pursuant to
 15   California Code of Civil Procedure section 1021.5 and Labor Code section 218.5.
 16                                SECOND CAUSE OF ACTION
 17                       (Wrongful Discharge in Violation of Public Policy,
 18                      Against DEFENDANT EMPLOYERS and Does 1-10)
 19          33.    Plaintiff re-alleges and incorporates all previous and subsequent
 20   paragraphs of this Complaint, as though fully set forth herein.
 21          34.    The above-described conduct of DEFENDANT EMPLOYERS constituted
 22   retaliation as a direct consequence of Plaintiffs complaints and protests about illegal
 23   conduct and violations of public policy embodied in the California Labor Code,
 24   Business & Professions Code, and common law, as set forth herein.
 25          35.    By retaliating against Plaintiff for his protected activity, DEFENDANT
 26   EMPLOYERS have caused Plaintiff damages, including, but not limited to, substantial
 27   losses in earnings and job benefits, grief, shame, humiliation, embarrassment, anger,
 28   chagrin, disappointment, worry, and severe emotional distress and mental anguish, all
                                                9
                    PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                           f
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 11 of 18 Page ID #:29




       to Plaintiffs damage in an amount over this Court’s jurisdictional minimum, to be
  2    proven at trial.
  3           36.    In doing the acts herein alleged, including but not limited to wrongful
  4    termination of Plaintiffs employment, DEFENDANT EMPLOYERS, through their
  5    officers, directors, and/or managing agents, acted with oppression, fraud, and/or malice,
  6    and in the conscious disregard of the rights of Plaintiff; therefore. Plaintiff is also
  7    entitled to punitive damages in an amount according to proof at the time of trial.
  8           37.     As a further result of the wrongful conduct of DEFENDANT
  9    EMPLOYERS, Plaintiff is also entitled to attorneys’ fees and costs pursuant to
 10    California Code of Civil Procedure section 1021.5 and Labor Code section 218.5.
 II                                THIRD CAUSE OF ACTION
 12                 (Defamation Against All Defendants and Does 1 through 10)
 13           38.    Plaintiff re-alleges and incorporates all previous and subsequent
 14    paragraphs of this Complaint, as though fully set forth herein.
 15           39.    Plaintiff is informed and believes Defendants, and each of them, by the
 16    herein described acts, conspired to, and in fact did, negligently, recklessly, maliciously,
  17   and intentionally caused internal and external publications of defamation, of and
  18   concerning Plaintiff, to third persons and to the community. These false and defamatory
 19    statements included express and implied statements that Plaintiff was bad at his job, not
 20    able to satisfactorily perform his duties, had bad “instincts” for the job, had bad work
 21    ethic, and that he was not “converted” to employee status and/or was terminated for
 22    those false reasons, as well as other similar negative and defamatory statements. The
 23    precise dates of each publication are not known, though Plaintiff is informed and
 24    believes that they occurred between throughout Plaintiffs employment and continue to
 25    this date.
 26           40.    The defamatory publications consisted of oral and written, knowingly false
 27    and unprivileged communications tending to injure Plaintiff and Plaintiffs personal,
 28    business, and professional reputation, including Plaintiffs own compelled, self-
                                                 10
                     PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 12 of 18 Page ID #:30




       publication of the defamatory statements to members of the community as well as to
  2    prospective employers.
  3            41.   Plaintiff is informed, believes and fears that these false and defamatory per
  4    se statements will continue to be published by Defendants, and each of them, and will
  5    be foreseeably republished by their recipients, all to the ongoing harm and injury to
  6    Plaintiffs business, professional, and personal reputations. Plaintiff also seeks redress
  7    in this action for all foreseeable republications, including Plaintiffs own compelled
  8    self-publication of these defamatory statements.
  9            42.   The defamatory meaning of all of the above-described false and
 10    defamatory statements and their reference to Plaintiff, were understood by these above-
 ]1    referenced third person recipients and other members of the community who are known
 12    to Defendants, and each of them, but unknown to Plaintiff at this time.
 13            43.   None of Defendants’ defamatory publications against Plaintiff above are
 14    true.
  15           44.   The above defamatory statements were understood as assertions of fact,
  16   and not as opinion. Plaintiff is informed and believes this defamation will continue to
  17   be negligently, recklessly, maliciously, and intentionally published and foreseeably
  18   republished by Defendants, and each of them, and foreseeably republished by recipients
  19   of Defendants' publications, thereby causing additional injury and damages for which
 20    Plaintiff seeks redress by this action.
 21            45.   Each of these false defamatory per se publications (as set forth above) were
 22    negligently, recklessly, and intentionally published in a manner equaling malice and
 23    abuse of any alleged conditional privilege (which Plaintiff denies existed), since the
 24    publications, and each of them, were made with hatred, ill will, and an intent to vex,
 25    harass, annoy, and injure Plaintiff in order to justify the illegal and cruel actions of
 26    Defendants, and each of them, to cause further damage to Plaintiffs professional and
 27    personal reputation, and to cause Plaintiffs employment to be terminated.
 28    ///
                                                    n
                     PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 13 of 18 Page ID #:31




  1         46.    Each of these publications by Defendants, and each of them, were made
  2   with knowledge that no investigation supported the unsubstantiated and obviously false
  3   statements. Defendants published these statements knowing them to be false,
  4   unsubstantiated by any reasonable investigation. These acts of publication were known
  5   by Defendants, and each of them, to be negligent to such a degree as to be reckless. In
  6   fact, not only did Defendants, and each of them, have no reasonable basis to believe
  7   these statements, but they also had no belief in the truth of these statements, and in fact
  8   knew the statements to be false. Defendants, and each of them, excessively, negligently,
  9   and recklessly published these statements to individuals with no need to know, and who
 10   made no inquiry, and who had a mere general or idle curiosity of this information.
 11         47.    The above complained-of publications by Defendants, and each of them,
 12   were made with hatred and ill will towards Plaintiff and the design and intent to injure
 13   Plaintiff, Plaintiffs good name, reputation, employment and employability. Defendants,
 14   and each of them, published these statements, not with an intent to protect any interest
 15   intended to be protected by any privilege, but with negligence, recklessness and/or an
 16   intent to injure Plaintiff and destroy Plaintiffs reputation. Therefore, no privilege
 17   existed to protect any of the Defendants from liability for any of these aforementioned
 18   publications or republications.
 19         48.    As a proximate result of the publication and republication of these
 20   defamatory statements by Defendants, and each of them. Plaintiff has suffered injury to
 21   his personal, business and professional reputation including suffering embarrassment,
 22   humiliation, severe emotional distress, shunning, anguish, fear, loss of employment,
 23   and employability, and significant economic loss in the form of lost wages and future
 24   earnings, all to Plaintiffs economic, emotional, and general damage in an amount
 25   according to proof.
 26          49.   Defendants, and each of them, committed the acts alleged herein
 27   recklessly, maliciously, fraudulently, and oppressively, with the wrongful intention of
 28   injuring Plaintiff, for an improper and evil motive amounting to malice (as described
                                                   12
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 14 of 18 Page ID #:32




       above), and which abused and/or prevented the existence of any conditional privilege,
  2    which in fact did not exist, and with a reckless and conscious disregard of Plaintiffs
  3    rights. All actions of Defendants, and each of them, their agents and employees, herein
  4    alleged were known, ratified and approved by the Defendants, and each of them.
  5    Plaintiff thus is entitled to recover punitive and exemplary damages from Defendants,
  6    and each of them, for these wanton, obnoxious, and despicable acts in an amount based
  7    on the wealth and ability to pay according to proof at the time of trial. Defendants’
  8    defamatory publications were a substantial factor in causing Plaintiff harm. Plaintiff has
  9    been damaged in an amount in excess of the jurisdictional limits of this Court.
 10                               FOURTH CAUSE OF ACTION
 11                        (Intentional Infliction of Emotional Distress
 12                      Against All Defendants, and Does 1 through 10)
 13          50.    Plaintiff re-alleges and incorporates all previous and subsequent
  14   paragraphs of this Complaint, as though fully set forth herein.
  15         51.    The conduct of Defendants, and each of them, as set forth above was so
  16   extreme and outrageous that it exceeded the boundaries of a decent society and lies
  17   outside the compensation bargain. Said conduct was intended to cause Plaintiff severe
  18   emotional distress or was done in conscious disregard of the probability of causing
  19   severe emotional distress. Said conduct was also in direct violation of California law
 20    public policy, specifically those found in the Labor Code, Business & Professions Code,
 21    and under common law.
 22          52.    As a proximate result of the wrongful conduct of Defendants, and each of
 23    them. Plaintiff has sustained substantial losses in earnings and other employment
 24    benefits in an amount according to proof at the time of trial.
 25           53.   As a further proximate result of the wrongful conduct of Defendants,
 26    Plaintiff has suffered and continues to suffer grief, shame, humiliation, embarrassment,
 27    anger, chagrin, disappointment, worry, and severe emotional distress and mental
 28    anguish, all to Plaintiffs damage in an amount according to proof at the time of trial.
                                                13
                    PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 15 of 18 Page ID #:33




             54.     In doing the acts herein alleged, Defendants, and each of them, through
  2    their managing agents, acted with oppression, fraud, malice, and in the conscious
  3    disregard of the rights of Plaintiff; therefore, Plaintiff is also entitled to punitive
  4    damages in an amount according to proof at the time of trial.
   5                               FIFTH CAUSE OF ACTION
   6                             (Breach of Employment Contract
   7               Against DEFENDANT EMPLOYERS, and Does 1 through 10)
   8         55.     Plaintiff re-alleges and incorporates all previous and subsequent
   9   paragraphs of this Complaint, as though fully set forth herein.
  10         56.     Plaintiff entered into an oral employment agreement with DEFENDANT
  11   EMPLOYERS whereby he would perform services as an employee and be compensated
  12   for that work, and that while Plaintiff was originally illegally misclassified as an
  13   independent contractor, DEFENDANT EMPLOYERS would classify him as an
  14   employee instead and provide to him all benefits of employment status. DEFENDANT
  15   EMPLOYERS breached the agreement by failing to classify him as an employee, failing
  16   to provide to him all benefits of employment status, and ultimately by terminating his
  17   employment without good cause. DEFENDANT EMPLOYERS past practices also
  18   supported that they would make Plaintiff an employee instead of misclassifying him as
  19   a contractor, as they had a past pattern and practice of making such conversions with
 20    other employees who had been misclassified.
 21          57.     DEFENDANT EMPLOYERS’ willful breaches of the employment
 22    agreement have caused Plaintiff to suffer and continue to suffer damages, including
 23    losses of earnings and benefits, in a sum according to proof.
 24          58.     As a further result of the wrongful conduct of DEFENDANT
 25    EMPLOYERS, Plaintiff is also entitled to attorneys’ fees and costs pursuant to
 26    California Code of Civil Procedure section 1021.5 and Labor Code section 218.5.
  27   ///

  28   ///
                                                 14
                     PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 16 of 18 Page ID #:34




                                     SIXTH CAUSE OF ACTION
  2                      (Breach of Covenant of Good Faith and Fair Dealing
   3                 Against DEFENDANT EMPLOYERS, and Does 1 through 10)
  4            59.     Plaintiff re-alleges and incorporates all previous and subsequent
   5   paragraphs of this Complaint, as though fully set forth herein.
   6           60.     The employment agreement and past practices referred to above contained
   7   an implied covenant of good faith and fair dealing, which obligated DEFENDANT
   8   EMPLOYERS to perform the terms and conditions of the agreements fairly and in good
   9   faith and to refrain from doing any act that would prevent or impede Plaintiff from
  10   performing any or all of the conditions of the contract that he agreed to perform, or any
  II   act that would deprive Plaintiff of the benefits of the contract.
  12           61.     Plaintiff performed all the duties and conditions of the employment
  13   agreement. DEFENDANT EMPLOYERS knew that Plaintiff had fulfilled all his duties
  14   and conditions under the employment agreement, and breached the implied covenant of
  15   good faith and fair dealing under the employment agreement by failing to start properly
  16   classifying Plaintiff as an employee, and then by discharging Plaintiff intentionally,
  17   maliciously, and without good cause, in bad faith.
  18           62.     DEFENDANT EMPLOYERS’ willful breach of the implied covenant of
  19   good faith and fair has caused Plaintiff to suffer and continue to suffer damages,
 20    including losses of earnings and benefits, in a sum according to proof
 21            63.     As a further result of the wrongful conduct of DEFENDANT
 22    EMPLOYERS, Plaintiff is also entitled to attorneys’ fees and costs pursuant to
 23    California Code of Civil Procedure section 1021.5 and Labor Code section 218.5.
 24                                SEVENTH CAUSE OF ACTION
 25          (Promissory Estoppel Against DEFENDANT EMPLOYERS, and Does I-IO)
 26            64.     Plaintiff re-alleges and incorporates all previous and subsequent
  27   paragraphs of this Complaint, as though fully set forth herein.
  28   ///
                                                   15
                       PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 17 of 18 Page ID #:35




              65.   DEFENDANT EMPLOYERS repeatedly represented and promised
  2    Plaintiff that they would properly classify him as a full-time permanent employe. In
  3    reasonable reliance on such promises and conduct by DEFENDANT EMPLOYERS,
  4    Plaintiff continued to perform work for them and spent considerable time and energy in
  5    that regard, and to the exclusion of exploring other opportunities that he would have
  6    explored had he known DEFENDANT EMPLOYERS would never “convert” him to
   7   “staff.”
   8          66.   DEFENDANT EMPLOYERS’ promises were a material inducement for
  9    Plaintiff to perform these services and to forego other employment opportunities.
  10   Plaintiffs reliance was foreseeable and reasonable based on DEFENDANT
       EMPLOYERS’ numerous statements and promises to him.
  12          67.   DEFENDANT EMPLOYERS have reneged on the promises made to
  13   Plaintiff, on which he reasonably relied, to Plaintiffs great detriment. DEFENDANT
  14   EMPLOYERS are estopped from denying their obligations to compensate Plaintiff for
  15   the services he performed in reliance on its promises, to avoid injustice to Plaintiff.
  16          68.   As a direct and proximate result of the foregoing conduct of DEFENDANT
  17   EMPLOYERS, and Plaintiffs reasonable reliance thereon, Plaintiff has suffered
  18   general, consequential, and incidental damages in an amount to be proven at trial.
  19          69.   As a further result of the wrongful conduct of DEFENDANT
 20    EMPLOYERS, Plaintiff is also entitled to attorneys’ fees and costs pursuant to
 21    California Code of Civil Procedure section 1021.5 and Labor Code section 218.5.
 22                                   PRAYER FOR RELIEF
 23          WHEREFORE, Plaintiff MATTHEW ELIAS prays for judgment against
                                                                                            I

 24    Defendants    SPOTIFY USA,          INC.;   THE EXECUSEARCH              GROUP, LLC;
 25    COURTNEY HOLT; and DOES 1 through 10, as follows:
  26          1. For past and future compensatory damages, according to proof;
  27          2. For pre and post-judgment interest at the legal rate;
  28          3. For exemplary and punitive damages according to proof;
                                                    16
                    PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:20-cv-08530-JFW-AS Document 1-1 Filed 09/17/20 Page 18 of 18 Page ID #:36
                                                                              I




            4. Injunctive, equitable and declaratory relief;                  I


  2         5. Attorneys’ fees and costs of suit;
  3         6. For such other and further relief as the Court deems proper.
  4
       Dated: June 30, 2020           JAVANMARDI LAW, PC
   5                                  HOLMQUTST LAW, PC
  6
                                      By:
   7
                                             Peter A. Javanmardi
                                             Marc A. Holmquist                ;
   8
                                             Attorneys for Plaintiff
   9                                         MATTHEW ELIAS
  10
  11                             DEMAND FOR JURY TRIAL
  12        Plaintiff hereby demands a trial by jury.
  13
       Dated: June 30, 2020           JAVANMARDI LAW, PC
  14
                                      HOLMQUIST LAW, PC
  15
  16                                  By:
                                             Peter A. Javanmardi
  17                                         Marc A. Holmquist
                                             Attorneys for Plaintiff
  18
                                             MATTHEW ELIAS
  19
 20

 21
 22

 23

 24
                                                                              *
 25
 26

 27

 28
                                                    17
                   PLAINTIFF’S COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
